DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, and 9 have been amended.
Claims 1-9 are currently pending.
Claims 1-9 are currently rejected.

Response to Arguments
The claims have been amended to overcome the previous claim objections. Accordingly, the objections to the claims have been withdrawn.
Regarding 35 U.S.C. § 112(b), the claims have been amended to overcome the rejection. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Regarding 35 U.S.C. § 103, the claims have been amended to overcome the previous rejection. Accordingly, the 35 U.S.C. § 103 rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Ivanov (Patent ID No. WO 2014014470 A1).
Regarding 35 U.S.C. § 101, the Applicant's arguments filed on May 13, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“The claim as a whole integrated the method of identifying and profiling of a plurality of adverse events pertaining to at least one entity into a practical application. Specifically, the claimed subject matter includes above recited technical features and technical effects that represent integration of abstract idea into a practical application because an additional element reflects an improvement in the technical field i.e. the claimed features are implemented by a particular system comprising a processor for executing the technical features such that there is an improvement in trip classification by acceleration adaptation and fuzzy based classification with rule-base construction for classifying the journey and represent overall quality of the driving in the journey. The one or more hardware processors of the system is not a generic processor and executes non-generic computer functions and specific to the claimed subject matter. The claimed functions are performed by the one or more hardware processors and cannot be performed mentally. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea) under Step 2A-Prong 2 of the revised guidance for assessing the Patent Subject Mater Eligibility.
In view of the foregoing, the Applicant asserts that the Applicant claimed subject matter provide technical advancement over existing method of identifying and profiling of a plurality of adverse events pertaining to at least one entity (refer paragraphs [0003-0004], [0015], [0035-0042] and [0052]). 
Therefore, taking all the claim elements individually, or in combination, the claim, as a whole, amounts to “significantly more” than an abstract idea of itself (Step 2B: Yes).”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The amended language in claims 1, 5, and 9 merely elaborate on the mathematical concept of fuzzy classification as applied to the mental process of rating the quality of a drive. The “one or more processors” are generic computer components as they are merely utilized to execute the instructions to perform the abstract idea and does not provide practical application. For these reasons, the Examiner maintains the 35 U.S.C. § 101 rejection, as outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea
without significantly more. The claims recite a mental process and mathematical concept.
101 Analysis - Step 1
Claim 1 is directed to a method for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”
Claim 5 is directed to a system for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”
Claim 9 is directed to a method for receiving driving data associated with a plurality of journey segments, calculating a driving event score, and normalizing the data and classifying the data into categories including “very good,” “good,” “average,” “bad,” and “very bad.”
Claims 1, 5, and 9 recite the abstract concepts of mentally segmenting a trajectory and mathematically calculating and assigning a value to a driving event (e.g., lane change, overtake, abrupt turn), as described in page 16 of the instant specification. The limitation “segment the journey into a plurality of sub-journeys” may be performed in the mind with the aid of pen and paper by manually sectioning a route on a map. The inclusion of fuzzy classification, triangular membership function, and linguistic variables is merely an application of mathematical concepts to the mental process of evaluating the driving quality. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components and mathematical relationships correlating driving quality to numerical values.
101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “one or more hardware processors,” which is a generic computing component that is simply employed to gather the data. Claim 1 also recites “receiving” and “storing” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “generating” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Claims 5 and 9 recite parallel limitations and is rejected on similar grounds.
Claim 9 recites a non-transitory machine readable information storage mediums comprising one or more instructions and a processor, which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 9 also recites receiving a plurality of driving data, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 9 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 5, and 9 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract ideas.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible. 

Regarding claims 2-4 and 6-8:
Dependent claims 2-4 and 6-8 only recite limitations that further define the mental process and mathematical concept while merely reciting further data gathering (i.e. receiving a plurality of driving data). These limitations are considered a mental process and a mathematical concept with additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract ideas into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-4 and 6-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication No. 20060149472 and hereinafter, “Han”) in view of Raz (U.S. Patent Application Publication No. 20050131597 and hereinafter, “Raz”), further in view of Ivanov (Patent ID No. WO 2014014470 A1) and Quek et al. (“A Novel Fuzzy Neural Approach to Road Traffic Analysis and Prediction,”2006).

Regarding claim 1, Han teaches the processor implemented method, the method comprising:
receiving, by one or more hardware processors, a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segmenting, by the one or more hardware processors, the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
computing, by the one or more hardware processors, an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalizing, by the one or more hardware processors, the event score corresponding to the plurality of driving events based on a percentile mapping;
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classifying, by the one or more hardware processors, the journey into at least one of “very good”, “good”, “average”, “bad” and “very bad”, based on the normalized event score by utilizing fuzzy classification
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”

While Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub-journeys based on the lateral acceleration and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and global statistics
wherein classifying the journey by utilizing the fuzzy classification comprises the steps of: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.

However, Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub-journeys based on the lateral acceleration and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and global statistics
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the values disclosed in Han to incorporate a comparison to global statistics, as taught in Raz, to provide more accurate and meaningful analysis and evaluation of driving quality.

Ivanov teaches:
wherein classifying the journey by utilizing the fuzzy classification comprises the steps of: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
Ivanov [0037] discloses “The system 200 may use a set of linguistic input parameters specifying at least an urgency of the problem and an impact of the problem…Each of the linguistic variables may be modeled using a plurality of terms, for example three terms, including at least one of triangular, trapezoidal, and sinusoidal membership functions.”
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.
Ivanov [0027] discloses that the computing device according to an example maintains a plurality of descriptions of problems, each description comprising a plurality of input words specifying the problem, and prioritizes the problems based on linguistic values and numerical values of fuzzy results, which are determined for each maintained description of a problem by mapping the respective plurality of input words onto a plurality of fuzzy sets and calculating a fuzzy result by applying a set of fuzzy rules to the plurality of fuzzy sets, wherein the fuzzy result includes a linguistic value and a defuzzified numerical value indicative of the priority of the problem.
Ivanov [0022] discloses that in order to determine the crisp value 1 10b, the geometry and shape of the membership functions of the resulting fuzzy set may be analyzed and superimposed to derive a numerical value, for example, from a centroid resulting from the superimposed functions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate a triangular membership function, as taught in Ivanov, because triangular membership functions are “one of the most widely accepted and used membership function (MF) in fuzzy controller design” (see https://codecrucks.com/what-is-fuzzy-membership-function-complete-guide/#:~:text=Triangular%20membership%20function%3A,the%20height%20of%20the%20triangle.) 

Quek teaches:
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
Quek page 140 column 1 discloses that the coefficient of determination R2 can be thought of as a measure of linear association between yt and yˆt and therefore as a measure of the goodness of fit, with 0 ≤ R2 ≤ 1. When R2 equals zero, the predicted and desired outputs are totally uncorrelated. In contrast, when R2 equals 1, the predicted and desired outputs are exactly the same.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han, Raz, and Ivanov, to incorporate a linguistic variable range between 0 and 1, as taught by Quek, to capture a more accurate measure of performance and correlation (Quek Page 143 column 2).

Regarding claim 2, the combination of Han, Raz, Ivanov, and Quek teaches the processor implemented method of claim 1, wherein Quek teaches:
the plurality of traffic information comprising a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road.
Quek Page 141 Column 2 discloses that specifically, the traffic density was low at the beginning of the day and showed significant increase on two occasions, namely 1) the morning peak hours P1 when large pools of people are traveling to work and 2) the evening peak hours P2 when commuters are traveling back home.
Quek Page 134 Column 2 discloses that the loop detectors are capable of recording vehicle count, vehicle speed, and vehicle classification of up to 13 categories.
Quek Page 140 Column 2 discloses gauging the performance of FFBP, time, volume, speed, and density of all three lanes are used as inputs to predict the traffic density of lane 1, lane 2, and lane 3.
Quek Table II (provided below) depicts the classification of different types of vehicles.

    PNG
    media_image1.png
    637
    504
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate determining a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road, as taught in Quek, to improve prediction ability (Quek Page 142 Column 1).

Regarding claim 4, the combination of Han, Raz, Ivanov, and Quek teaches the processor implemented method of claim 1, wherein Han further teaches:
the plurality of driving events comprising an abrupt turning.
Han [0021] discloses a curvature calculator that estimates the curvature or “sharpness” of a curved vehicle path or planned vehicle path.
Han does not explicitly teach:
a lane change and an overtake
However, Raz teaches:
a lane change and an overtake
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path disclosed in Han to incorporate a lane change and an overtake, as taught in Raz, to determine a driver’s predictability and behavioral patterns based on a habit of acceleration.

Regarding claim 5, Han teaches the system (100) comprising:
at least one memory (104) storing programmed instructions;
Han [0035] discloses storing the fuzzy logic algorithm on a data storage device.
and one or more hardware processors (102) operatively coupled to the at least one memory, wherein the one or more hardware processors (102) are capable of executing the programmed instructions stored in the at least one memory (104) to:
Han [0034] discloses a supervisor module that comprises a data processor.
Han Fig. 1 (provided below) illustrates that the supervisor module (element 10), which may be a data processor, is operatively coupled with a data storage device (element 16).
The Examiner notes that this is analogous to a hardware processor being operatively coupled with a memory.

    PNG
    media_image2.png
    653
    451
    media_image2.png
    Greyscale

receive a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segment the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
compute an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalize the event score corresponding to the plurality of driving events based on a percentile mapping, 
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classify, the journey into at least one of “very good”, “good”, “average”, “bad” and “very bad”, based on the normalized event score by utilizing fuzzy classification.
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”
Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detect a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and global statistics;
wherein classifying the journey by utilizing the fuzzy classification comprises: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.
However, Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
detect a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
wherein the percentile mapping is performed by comparing the event score and global statistics;
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving events disclosed in Han to incorporate driving events based on lateral and longitudinal acceleration and to incorporate a comparison to global statistics, as taught in Raz, to better determine a driver’s predictability and behavioral patterns based on a habit of acceleration, and to provide more accurate and meaningful analysis and evaluation of driving quality.
Ivanov teaches:
wherein classifying the journey by utilizing the fuzzy classification comprises the steps of: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
Ivanov [0037] discloses that the system 200 may use a set of linguistic input parameters specifying at least an urgency of the problem and an impact of the problem…Each of the linguistic variables may be modeled using a plurality of terms, for example three terms, including at least one of triangular, trapezoidal, and sinusoidal membership functions.
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.
Ivanov [0027] discloses that the computing device according to an example maintains a plurality of descriptions of problems, each description comprising a plurality of input words specifying the problem, and prioritizes the problems based on linguistic values and numerical values of fuzzy results, which are determined for each maintained description of a problem by mapping the respective plurality of input words onto a plurality of fuzzy sets and calculating a fuzzy result by applying a set of fuzzy rules to the plurality of fuzzy sets, wherein the fuzzy result includes a linguistic value and a defuzzified numerical value indicative of the priority of the problem.
Ivanov [0022] discloses that in order to determine the crisp value 1 10b, the geometry and shape of the membership functions of the resulting fuzzy set may be analyzed and superimposed to derive a numerical value, for example, from a centroid resulting from the superimposed functions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate a triangular membership function, as taught in Ivanov, because triangular membership functions are “one of the most widely accepted and used membership function (MF) in fuzzy controller design” (see https://codecrucks.com/what-is-fuzzy-membership-function-complete-guide/#:~:text=Triangular%20membership%20function%3A,the%20height%20of%20the%20triangle.) 

Quek teaches:
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
Quek page 140 column 1 discloses that the coefficient of determination R2 can be thought of as a measure of linear association between yt and yˆt and therefore as a measure of the goodness of fit, with 0 ≤ R2 ≤ 1. When R2 equals zero, the predicted and desired outputs are totally uncorrelated. In contrast, when R2 equals 1, the predicted and desired outputs are exactly the same.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han, Raz, and Ivanov, to incorporate a linguistic variable range between 0 and 1, as taught by Quek, to capture a more accurate measure of performance and correlation (Quek Page 143 column 2).

Regarding claim 6, the combination of Han, Raz, Ivanov, and Quek teaches the system of claim 5, wherein Quek further teaches:
the plurality of traffic information comprising a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road.
Quek Page 141 Column 2 discloses that specifically, the traffic density was low at the beginning of the day and showed significant increase on two occasions, namely 1) the morning peak hours P1 when large pools of people are traveling to work and 2) the evening peak hours P2 when commuters are traveling back home.
Quek Page 134 Column 2 discloses that the loop detectors are capable of recording vehicle count, vehicle speed, and vehicle classification of up to 13 categories.
Quek Page 140 Column 2 discloses gauging the performance of FFBP, time, volume, speed, and density of all three lanes are used as inputs to predict the traffic density of lane 1, lane 2, and lane 3.
Quek Table II (provided below) depicts the classification of different types of vehicles.

    PNG
    media_image1.png
    637
    504
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate determining a capacity of a road, heavy traffic hours, types of vehicles, number of vehicles and vehicle density per unit length of road, as taught in Quek, to improve prediction ability (Quek Page 142 Column 1).

Regarding claim 8, the combination of Han, Raz, Ivanov, and Quek  teaches the system of claim 5, wherein Han further teaches:
the plurality of driving events comprising an abrupt turning.
Han [0021] discloses a curvature calculator that estimates the curvature or “sharpness” of a curved vehicle path or planned vehicle path.
Han does not explicitly teach:
a lane change and an overtake
However, Raz teaches:
a lane change and an overtake
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving events disclosed in Han to incorporate lane changing and overtaking based on lateral and longitudinal acceleration, as taught in Raz, to better determine a driver’s predictability and behavioral patterns based on a habit of acceleration.

Regarding claim 9, Han teaches the or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes:
receiving, by one or more hardware processors, a plurality of driving data pertaining to a journey from a plurality of Global Positioning System (GPS) sensors, wherein the plurality of driving data comprising a timestamp, and a plurality of traffic information associated with the journey;
Han [0003] discloses that having a plurality of Global Positioning System (GPS) receivers is known in the art.
Han [0031] discloses providing time-stamped images to provide vision data.
segmenting, by the one or more hardware processors, the journey into a plurality of sub-journeys based on the plurality of traffic information;
Han [0083] discloses segmenting a planned path.
computing, by the one or more hardware processors, an event score associated with each of the plurality of driving events corresponding to each sub-journey based on the driving data;
Han [0058] discloses determining a numerical value based on quality data.
normalizing, by the one or more hardware processors, the event score corresponding to the plurality of driving events based on a percentile mapping
Han [0095] discloses that the data may be normalized.
Han [0059] discloses that the data values may be defined in terms of percentile ranks.
and classifying, by the one or more hardware processors, the journey into at least one of “very good”, “good”, “average”, “bad” and “very bad”, based on the normalized event score by utilizing fuzzy classification.
Han [0058] discloses using fuzzy logic to categorize quality data as “high,” “good,” “average,” “fair,” and “poor.”
While Han does not explicitly teach:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
wherein the percentile mapping is performed by comparing the event score and global statistics;
wherein classifying the journey by utilizing the fuzzy classification comprises: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.
Raz teaches:
a lateral acceleration of a vehicle and a longitudinal acceleration of the vehicle
Raz [0015] discloses determining the vehicle acceleration along the longitudinal vehicle axis and the lateral vehicle axis.
detecting, by the one or more hardware processors, a plurality of driving events for each of the plurality of sub- journeys based on the lateral and the longitudinal acceleration;
Raz [0054] discloses determining a plurality of driving events (e.g., lane change, overtaking, turning) based on acceleration (see Table 1).
wherein the percentile mapping is performed by comparing the event score and global statistics;
Raz [0014] discloses performing statistical analysis with regard to a particular road segment through an application of GPS locating.
The Examiner notes that statistical analysis using GPS indicates the use of global statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving events disclosed in Han to incorporate driving events based on lateral and longitudinal acceleration and to incorporate a comparison to global statistics, as taught in Raz, to better determine a driver’s predictability and behavioral patterns based on a habit of acceleration, and to provide more accurate and meaningful analysis and evaluation of driving quality.
Ivanov teaches:
wherein classifying the journey by utilizing the fuzzy classification comprises the steps of: defining a plurality of inputs for the fuzzy classification, wherein representation of the plurality of inputs are performed by triangular membership function;
Ivanov [0037] discloses that the system 200 may use a set of linguistic input parameters specifying at least an urgency of the problem and an impact of the problem…Each of the linguistic variables may be modeled using a plurality of terms, for example three terms, including at least one of triangular, trapezoidal, and sinusoidal membership functions.
and performing defuzzification of the output distribution by a centroidal method to provide a crisp value of an output, wherein the output classifies the journey and represents the overall quality of the driving in the journey.
Ivanov [0027] discloses that the computing device according to an example maintains a plurality of descriptions of problems, each description comprising a plurality of input words specifying the problem, and prioritizes the problems based on linguistic values and numerical values of fuzzy results, which are determined for each maintained description of a problem by mapping the respective plurality of input words onto a plurality of fuzzy sets and calculating a fuzzy result by applying a set of fuzzy rules to the plurality of fuzzy sets, wherein the fuzzy result includes a linguistic value and a defuzzified numerical value indicative of the priority of the problem.
Ivanov [0022] discloses that in order to determine the crisp value 1 10b, the geometry and shape of the membership functions of the resulting fuzzy set may be analyzed and superimposed to derive a numerical value, for example, from a centroid resulting from the superimposed functions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han and Raz to incorporate a triangular membership function, as taught in Ivanov, because triangular membership functions are “one of the most widely accepted and used membership function (MF) in fuzzy controller design” (see https://codecrucks.com/what-is-fuzzy-membership-function-complete-guide/#:~:text=Triangular%20membership%20function%3A,the%20height%20of%20the%20triangle.) 

Quek teaches:
performing fuzzification on the plurality of inputs, wherein the fuzzification includes mapping of the plurality of inputs to corresponding linguistic variables, wherein the linguistic variables break down crisp values in a plurality of linguistic variable ranges between 0 and 1, and wherein the plurality of linguistic variable ranges are associated with a degree of membership;
Quek page 140 column 1 discloses that the coefficient of determination R2 can be thought of as a measure of linear association between yt and yˆt and therefore as a measure of the goodness of fit, with 0 ≤ R2 ≤ 1. When R2 equals zero, the predicted and desired outputs are totally uncorrelated. In contrast, when R2 equals 1, the predicted and desired outputs are exactly the same.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han, Raz, and Ivanov, to incorporate a linguistic variable range between 0 and 1, as taught by Quek, to capture a more accurate measure of performance and correlation (Quek Page 143 column 2).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Raz et al., Ivanov et al. and Quek et al., further in view of Ravichandran et al. (U.S. Patent Application Publication No. 20180281796).

Regarding claim 3, the combination of Han, Raz, Ivanov, and Quek does not expressly teach the processor implemented method of claim 1, wherein:
the plurality of traffic information is obtained from a global database.
However, Ravichandran teaches:
the plurality of traffic information is obtained from a global database.
Ravichandran [0084] discloses drawing data (e.g., traffic congestion updates) from a geographic information system (GIS) database.
The Examiner notes that a GIS database is a term in the art synonymous with geoinformatics which involves GPS. Therefore, a GIS database is a global database. (More information here: https://en.wikipedia.org/wiki/Geographic_information_system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han, Raz, Ivanov, and Quek to incorporate a global database, as taught by Ravichandran, to increase the available data thereby increasing accuracy of traffic information.

Regarding claim 7, the combination of Han, Raz, Ivanov, and Quek does not expressly teach the system of claim 5, wherein:
the plurality of traffic information is obtained from a global database.
However, Ravichandran teaches:
the plurality of traffic information is obtained from a global database.
Ravichandran [0084] discloses drawing data (e.g., traffic congestion updates) from a geographic information system (GIS) database.
The Examiner notes that a GIS database is a term in the art synonymous with geoinformatics which involves GPS. Therefore, a GIS database is a global database. (More information here: https://en.wikipedia.org/wiki/Geographic_information_system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Han, Raz, Ivanov, and Quek to incorporate a global database, as taught by Ravichandran, to increase the available data thereby increasing accuracy of traffic information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662